Citation Nr: 1637287	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-47 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the lumbar spine with degeneration of lumbar intervertebral disc prior to November 9, 2011, 20 percent from November 9, 2011 to September 21, 2015 and 40 percent from September 21, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy, to include prior to November 9, 2011. 

3.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy, to include prior to November 9, 2011 to July 15, 2015, and in excess of 10 percent from July 15, 2015. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 2, 2015.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 (granted service connection for osteoarthritis of the lumbar spine and assigned a 10 percent disability rating, effective November 17, 2008, the date receipt of the Veteran's claim) and May 2010 (denied entitlement to a TDIU rating) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A July 2012 rating decision increased the Veteran's service-connected lumbar spine evaluation to 20 percent disabling, effective November 9, 2011, the date of VA examination which showed increased disability.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the appeal continues before the Board.

The July 2012 rating decision also granted service connection for right lower extremity radiculopathy, rated 20 percent from November 9, 2011, and left lower extremity radiculopathy, rated 10 percent from November 9, 2011.  The RO explained that the radiculopathy was related to the Veteran's service-connected lumbar spine. 

The Veteran did not file any document with VA expressing disagreement with the July 2012 decision.  However, the radiculopathy is a manifestation of his service-connected lumbar spine.  When the Veteran disagreed with the amount of compensation awarded for the back disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected back disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4 71a, Note (1) ( 2015).  The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the low back condition.  For these reasons, the Board concludes that when the Veteran appealed the initial rating assigned for his lumbar spine, his appeal encompassed ratings for all manifestations of the condition.  The award of the separate rating for radiculopathy in the July 2012 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the July 2009 rating decision.  Thus, the issues before the Board include the initial rating for bilateral lower extremity radiculopathy, with consideration of the period prior to the November 9, 2011 effective date assigned by the RO.

In April 2013, the Board remanded the appeal to afford the Veteran a Board hearing.  In May 2014, the Veteran testified at a videoconference before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The appeal was also remanded in August 2014 and April 2015 for additional development.  

In a July 2015 rating decision, the RO granted the Veteran a TDIU effective February 2, 2015.  However, since the Veteran's claims were on appeal before this effective date, the possibility exists that he is warranted a TDIU at an even earlier date.  Thus, the issue remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

The Veteran's most recent VA examination to assess the severity of his back and related disabilities for compensation purposes was in July 2015.  Subsequent VA treatment records show that his back disorder has worsened.  Specifically, these records show that the Veteran sought emergency room treatment for back pain in January 2016 and a February 2016 magnetic resonance imaging (MRI) showed slight worsening of his degenerative arthritis since the last examination.  As there is evidence that the condition has worsened since the last examination, a new examination is required.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  On remand, complete updated VA and private treatment records should also be obtained.  

As the issue of entitlement to TDIU prior to February 2, 2015 is inextricably intertwined with the increased rating claims being remanded, adjudication of the TDIU issue will be deferred until the increased rating issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the current orthopedic and neurologic manifestations of his lumbosacral sprain.  All pertinent medical records should be made available to the examiner for review and any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  Based on examination of the Veteran and review of the record, the examiner should delineate all symptomatology associated with, and the current severity of, the lumbosacral spine.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed for this purpose, if possible. 

Regarding neurological findings, after review of the record, the examiner should specifically identify the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe) as to each.  All findings must be reconciled with other conflicting medical evidence of record, if any.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, please obtain a retrospective medical opinion from an appropriate provider which includes a full description of the manner and extent to which the Veteran's service-connected disabilities (major depressive disorder, osteoarthritis of the lumbar spine with degeneration of the lumbar intervertebral disc and radiculopathy of each lower extremity) alone impaired functions related to physical and sedentary employment prior to February 2, 2015.

4.  Thereafter, review the expanded record and readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

